IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. WR-88,541-03 & 88,541-04


                      EX PARTE EDWIN RIASCOS ROMERO, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. W219-81406-2015-HC2 & W219-82195-2016-HC2
               IN THE 219TH DISTRICT COURT FROM COLLIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and burglary and sentenced to life imprisonment.

        Applicant contends that appellate counsel failed to inform him of his right to file pro se

petitions for discretionary review (PDRs). Appellate counsel filed an affidavit acknowledging that

the deadline had passed by the time he informed Applicant that his convictions had been affirmed

and that he could file pro se PDRs. The trial court entered findings of fact and conclusions of law

and concluded that Applicant did not receive timely notice of his right to file pro se PDRs.
                                                                                                 2

       We find that Applicant is entitled to the opportunity to file out-of-time PDRs of the

judgments of the Fifth Court of Appeals in case numbers 05-16-01104-CR and 05-16-01105-CR that

affirmed his convictions in Cause Nos. 219-81406-2015 and 219-82195-2016 from the 219th District

Court of Collin County. Applicant shall file his PDRs with this Court within 30 days of the date on

which this Court’s mandates issue.

Delivered:       December 11, 2019

Do not publish